UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KHIRY T. AIKEN,
                                                Petitioner,
                                                                        Case Nos. 18-CV-6360-FPG
v.                                                                                17-CR-6027-FPG


UNITED STATES OF AMERICA,                                               DECISION AND ORDER

                                                Respondent.


        Petitioner Khiry T. Aiken, acting pro se, has filed a habeas corpus petition under 28 U.S.C.

§ 2255. ECF No. 33. He seeks to vacate his conviction and sentence, arguing that his trial counsel

was ineffective for various reasons. 1 The government has filed an answer opposing the petition.

ECF No. 46. Because the Court concludes that Petitioner is not entitled to relief, the petition is

DENIED.

                                          BACKGROUND

        In October 2016, a criminal complaint was filed against Petitioner, charging him with three

bank robberies in violation of 18 U.S.C. § 2113(a). ECF No. 1. The complaint was supported by

the affidavit of a special agent with the Federal Bureau of Investigation. The affidavit claims that

all three of the bank robberies followed a similar pattern: Petitioner approached the bank teller and

provided the teller with a note demanding money; the teller complied with the demand; and

Petitioner fled the bank on foot. Id. at 3-6.

        On March 14, 2017, pursuant to a plea agreement, Petitioner agreed to waive indictment

and plead guilty to a three-count Information consisting of the three bank-robbery charges. See


1
  Petitioner also requests a hearing. Because the petition has no merit, the Court declines to schedule a
hearing. See Cleveland v. United States, Nos. 12-CR-6109, 16-CV-6795, 2018 WL 1640582, at *3
(W.D.N.Y. Apr. 5, 2018) (“A court may dismiss a Section 2255 motion without a hearing if the motion and
the record conclusively show that the movant is not entitled to relief.”).

                                                   1
ECF Nos. 21-24. As part of the plea agreement, Petitioner waived his right to appeal or collaterally

attack “any component of a sentence imposed . . . which falls within . . . the sentencing range for

imprisonment.” ECF No. 23 at 12. In the plea agreement and at the plea hearing, Petitioner agreed

to a factual basis for the pleas that was consistent with the affidavit of the FBI special agent. See

id. at 2-3; ECF No. 43 at 7-10, 22-23. This Court accepted Petitioner’s plea. See ECF No. 43 at

25.

        On June 19, 2017, this Court sentenced Petitioner. See ECF No. 31. At sentencing, this

Court noted specifically that “[t]here were no weapons utilized during the course of these bank

robberies” and that Petitioner instead “provided a note to the teller.” ECF No. 44 at 7. The Court

sentenced Petitioner to a total term of imprisonment of 71 months—a term that was within the

guideline range set forth in the plea agreement. See ECF No. 23 at 7; ECF No. 32 at 2.

        On May 11, 2018, Petitioner filed the present petition. ECF No. 33.

                                             DISCUSSION

        Petitioner makes two arguments in support of his petition. His first argument is grounded

in the factual claim that the FBI special agent “lied in his sworn affidavit and complaint that

[Petitioner] committed a federal bank robbery with a gun.” Id. at 17. Petitioner contends that his

trial counsel was ineffective because he failed to conduct a reasonable investigation, which would

have revealed that Petitioner “used a note stating that he wanted $20,000, [n]ot a gun.” Id. at 16.

Second, Petitioner asserts that trial counsel failed to raise an argument that his convictions do not

qualify as “crimes of violence” in light of Johnson v. United States, 135 S. Ct. 2551 (2015). 2


2
 While Petitioner notes in passing that he did not use force or violence in the bank robberies, the Court
does not construe Petitioner’s argument to be that his conduct does not come within the ambit of § 2113(a).
The statute covers any defendant who “by force and violence, or by intimidation,” takes money from a bank
or credit union. 18 U.S.C. § 2113(a) (emphasis added). Petitioner expressly frames his argument in terms
of Johnson, not the statutory language of § 2113(a). See also United States v. Gilmore, 282 F.3d 398, 402-
03 (6th Cir. 2002) (collecting cases for proposition that “[d]emands for money amount to intimidation”).

                                                    2
       Even assuming that Petitioner could otherwise collaterally attack his conviction and

sentence despite the waiver in the plea agreement, Petitioner’s claims are not meritorious. See

Cleveland, 2018 WL 1640582, at *4 (discussing plea waivers). “To prevail on an ineffective

assistance of counsel claim, a petitioner must satisfy the two-prong test set forth in Strickland v.

Washington. The Petitioner must demonstrate that (1) counsel’s performance was objectively

deficient and that (2) the [Petitioner] was actually prejudiced as a result.” Hussain v. United States,

Nos. 16-CV-6725, 14-CR-6124, 2017 WL 4014503, at *3 (W.D.N.Y. Sept. 12, 2017) (citation

omitted).

       “To establish the performance prong, the petitioner must show that his counsel’s

performance was outside the wide range of professionally competent assistance.” Cleveland, 2018

WL 1640582, at *4 (internal quotation marks omitted). “In the context of a guilty plea, a defendant

must demonstrate that counsel’s deficient performance undermined the voluntary and intelligent

nature of defendant’s decision to plead guilty.” Id. (internal quotation marks and brackets

omitted). “With respect to the prejudice prong, the petitioner must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. (quotation omitted). “With respect to ineffective assistance of counsel claims

that relate to a decision to enter into a plea agreement, a petitioner must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Id. (quotation omitted).

       Petitioner cannot meet this standard with respect to either of his arguments. As to his claim

that his trial counsel failed to conduct a reasonable investigation, the special agent’s supporting

affidavit does not allege that Petitioner used a firearm to commit any of the charged robberies. See

ECF No. 1. Rather, the affidavit indicates that Petitioner used notes to obtain money from the



                                                  3
tellers. Id. Petitioner agreed to this factual basis at the plea hearing, see ECF No. 43 at 7-10, and

this Court noted at sentencing that “[t]here were no weapons utilized during the course of these

bank robberies.” ECF No. 44 at 7. Therefore, because, on its face, the affidavit is not inaccurate

in the way claimed by Petitioner, trial counsel did not fail to conduct a reasonable investigation.

By the same token, Petitioner cannot establish that he was prejudiced by this allegedly ineffective

assistance of counsel.

       Similarly, Petitioner fails to articulate how Johnson is relevant to his conviction and

sentence. The issue of whether a bank robbery constitutes a “crime of violence” was not implicated

in Petitioner’s sentencing. The bank-robbery statute itself set the maximum fines and term of

imprisonment, see 18 U.S.C. § 2113(a), and the guidelines calculation was not adjusted on the

basis that any of the robberies constituted a crime of violence. See ECF No. 44 at 6-7. Thus, trial

counsel was not ineffective for failing to litigate the issue, and no identifiable prejudice resulted

therefrom.

                                         CONCLUSION

       Petitioner’s habeas corpus petition (ECF No. 33) is DENIED. The Clerk of Court is

directed to enter judgment in Case No. 18-CV-6360 and close that case.

       IT IS SO ORDERED.

Dated: March 13, 2019
       Rochester, New York
                                                      ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                 4
